Motion Granted in Part and Denied in Part; Order filed August 28, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00502-CV
                                  ____________

                      CHRISTINE E. REULE, Appellant
                                        V.
M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
       BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW
      FINANCIAL LP AND HUGHES, WATTERS, ASKANASE, LLP,
                          Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-75636

                                    ORDER

      On August 15, 2014, appellant filed a motion to exceed the word limit in her
appellant’s opening and reply briefs. See Tex. R. App. P. 9.4(i)(2). Appellant
sought leave to file an opening brief of up to 25,000 words and a reply brief of up
to 12,000, with an aggregate total of 47,500 words. On August 18, 2014, appellant
filed her opening brief with a word-count of just under 25,000 words.
      The court GRANTS IN PART AND DENIES IN PART appellant’s
motion and issues the following order:

      We STRIKE appellant’s brief filed April 18, 2014, and order appellant to
file an amended brief of up to 20,000 words on or before September 29, 2014.
Appellant’s reply brief is limited to 7,500 words, with the aggregate of all briefs
filed by appellant limited to 32,000 words. Appellant’s reply brief shall be due
after appellee’s brief has been filed, in accordance with Texas Rule of Appellate
Procedure 38.6(c).



                                 PER CURIAM